                        UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION
In the Matter of:                                     }
SARAI SERVICES GROUP, INC.1                           }   CASE NO. 18-82948-CRJ-11
                                                      }   CHAPTER 11
                                                      }
                         Debtor(s).                   }   (JOINTLY ADMINISTERED)



                 ORDER REQUIRING REPLY BRIEF ON DEBTOR’S
             MOTION FOR TURNOVER OF PROPERTY OF THE ESTATE
           AND REQUEST FOR SANCTIONS FOR VIOLATION OF THE STAY

       This case came before the Court on February 4, 2019 on the Debtor’s Motion for Turnover
of Property of the Estate and Request for Sanctions for Violation of Automatic Stay and the
Response of United States of America. Appearing at the hearing were Tazewell Taylor Shepard,
IV, Esq., counsel for the Debtor; Richard O’Neal, Esq., counsel for the United States of America;
and Richard Blythe, Esq., counsel for the Bankruptcy Administrator.

        Prior to the hearing, both parties filed Briefs addressing whether the funds at issue are
property of the estate and whether the exception to the stay provided under § 362(b)(4) applies to
the actions taken by the Government Services Administration and the United States Department
of Labor. The Brief filed by the United States of America on behalf of the General Services
Administration raised additional issues and legal arguments not previously addressed by the
Debtor.

        IT IS THEREFORE ORDERED, ADJUDGED and DECREED that:

        1. On or before Tuesday, February 19, 2019 by 5:00 p.m., CDT, the Debtor must file a
           Reply Brief addressing the additional issues and legal arguments raised by the United
           States of America.

        2. On or before Tuesday, February 26, 2019 by 5:00 p.m., CDT, the United States of
           America may file a Surreply Brief.

Dated this the 5th day of February, 2019.

                                                          /s/ Clifton R. Jessup, Jr.
                                                          Clifton R. Jessup, Jr.
                                                          United States Bankruptcy Judge




1       In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWW JV LLC, Case No.
18-82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11; and CM Holding, Inc., Case No. 18-
82951-CRJ-11.




Case 18-82948-CRJ11             Doc 135 Filed 02/05/19 Entered 02/05/19 15:49:54                      Desc
                                  Main Document     Page 1 of 1
